t c no united_states tax_court henry and susan f samueli petitioners v commissioner of internal revenue respondent docket no filed date ps allege they overpaid their federal_income_tax for on account of adjustments from a tefra partnership ps argue that the adjustments are no longer partnership items in part because ps filed an amended individual_income_tax_return for amended_return that qualifies under sec_6227 i r c as an administrative_adjustment_request filed on behalf of a partner partner aar sec_301_6227_d_-1 proced admin regs requires that a taxpayer file a partner aar on a form prescribed by r and in accordance with the form’s instructions r prescribed the form as form_8082 notice of inconsistent treatment or administrative_adjustment_request aar and stated in the form’s instructions that a taxpayer must explain in detail on the form the reasons for the administrative adjustment reported on the form r stated in the instructions and in the referenced regulations that the taxpayer must file the original form with the taxpayer’s amended income_tax return and a copy of the form with as applicable here the service_center where the partnership files its tax_return ps assert that the amended_return qualified as a partner aar because they substantially complied with the requirements for a partner aar held the amended_return did not qualify as a partner aar because the return neither met the requirements for a partner aar nor substantially complied with those requirements accordingly the adjustments remain partnership items nancy l iredale for petitioners miles b fuller and louis b jack for respondent opinion kroupa judge respondent moves the court to dismiss part of this case for lack of jurisdiction that part relates to petitioners’ allegation of a reduction in their taxable_income for on account of adjustments from h s ventures llc h s ventures a limited_liability_company treated as a partnership for federal tax purposes we lack jurisdiction if petitioners’ amended individual_income_tax_return for amended_return did not qualify under section as an administrative_adjustment_request aar filed on behalf of a partner partner aar we hold that the amended_return did not qualify as a partner aar and we shall dismiss the referenced part of thi sec_1section references are to the applicable versions of the internal_revenue_code unless otherwise stated case we need not and do not decide whether we would have jurisdiction if the amended_return qualified as a partner aar i petitioners background petitioners are husband and wife they filed a joint federal_income_tax return for they resided in california when they filed the petition ii h s ventures h s ventures was a limited_liability_company treated as a partnership for federal tax purposes each petitioner owned percent of h s ventures and petitioners’ grantor_trust owned the remaining percent h s ventures filed a form_1065 u s return of partnership income for iii respondent’s notice_of_deficiency respondent issued a notice_of_deficiency to petitioners that reflected respondent’s determination of a dollar_figure deficiency for and a dollar_figure deficiency for in petitioners’ federal income taxes neither the determination nor the deficiencies reflected any adjustment to h s ventures’ form_1065 petitioners challenged respondent’s determination by timely filing a petition with the court the court redetermined that determination in samueli v commissioner t c iv amended schedules k-1 petitioners received from h s ventures amended schedules k-1 partner’s share of income credits deductions etc for after petitioners filed their petition the amended schedules k-1 reflected a dollar_figure reduction in petitioners’ gross_income and a dollar_figure reduction in their itemized_deductions the reductions were purportedly attributable to a calculation error discovered during an examination of h s ventures by the state of california v amended tax returns petitioners mailed the amended_return to respondent’s service_center in fresno california the service_center where petitioners were required to file their individual_income_tax_return the amended_return was prepared by a certified public accounting firm and stated that petitioners’ u s individual_income_tax_return for the year ended is being amended to properly reflect amended schedules k-1 received from h s ventures the amended_return specified that petitioners were reducing their originally reported gross_income to reflect the net_long-term_capital_gain income reported on the amended schedules k-1 the amended_return specified that petitioners were reducing their originally reported itemized_deductions to reflect a change in the non-cash contribution limitation applicable to their now reduced income the amended_return claimed a refund of dollar_figure the amended_return included a copy of petitioners’ form_1040 u s individual_income_tax_return for as amended and a copy of petitioners’ form_1040 for as originally filed the amended_return was three pages in length exclusive of the form sec_1040 and each page of the amended_return was stamped amended the amended_return did not include copies of the amended schedules k-1 h s ventures filed an amended form_1065 for shortly after petitioners mailed the amended_return to respondent vi second amendment to petition petitioners filed with the court a second amendment to petition after they filed the amended_return petitioners allege in the second amendment to petition that they overpaid their tax for by the dollar_figure and are entitled to a refund of that amount plus statutory interest discussion i jurisdiction respondent moves to dismiss part of this case for lack of jurisdiction we begin our analysis with some general tenets of our jurisdiction this court like other federal courts is a court of limited jurisdiction see 130_tc_88 whether we have jurisdiction over the subject matter of a dispute is an issue that either party may raise at any time see 121_tc_89 affd 425_f3d_1203 9th cir petitioners bear the burden of proving that we have jurisdiction to decide the propriety of the adjustments from h s ventures subject adjustments because petitioners invoke our jurisdiction over that matter see 114_tc_268 affd 22_fedappx_837 9th cir petitioners must therefore establish affirmatively all facts giving rise to our jurisdiction to satisfy that burden see id ii tefra in general we turn to some general tenets involving partnerships partnerships are not subject_to federal_income_tax see sec_701 partnerships are nevertheless required to file annual information returns reporting their partners’ distributive shares of income gain loss deductions or credits see sec_6031 see also 64_f3d_101 2d cir partners are required to report their distributive shares of those items on their individual federal_income_tax returns see sec_701 sec_702 sec_703 and sec_704 the commissioner and the courts had to adjust partnership items at the partner level before see 355_f3d_1179 9th cir randell v united_states supra pincite congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership income gain loss deductions and credits among all partners in the same partnership see adams v johnson supra pincite7 randell v united_states supra pincite h conf rept pincite 1982_2_cb_600 those procedures require that a partnership and its partners treat all partnership items consistently on their returns including related schedules k-1 unless a partner informs the commissioner of an inconsistent treatment see sec_6222 and b the proper treatment of partnership items at the partnership level is determined under the tefra procedures in a single unified_audit and judicial proceeding see adams v johnson supra pincite7 randell v united_states supra pincite h conf rept supra pincite c b pincite iii applicability of tefra to h s ventures the parties agree that h s ventures is subject_to tefra for and that the subject adjustments were partnership items at least until petitioners filed the amended_return we also agree see generally sec_6221 through we therefore lack jurisdiction in this deficiency proceeding to decide the propriety of the subject adjustments unless tefra provides otherwise see 92_tc_71 87_tc_783 iv aars each partner was generally required to file a separate amended_return to correct a partnership_item before tefra tefra allows a tax matter partner as defined in sec_6231 to file an aar on behalf of the entire partnership partnership aar see sec_6227 tefra also allows each partner to file a partner aar solely on behalf of that partner see id an aar must be filed in accordance with sec_6227 for a partner to change the treatment of a partnership_item on the partner’s return see 106_tc_176 petitioners claim they filed a partner aar in the form of the amended_return the commissioner upon receipt of a partner aar may take one of four actions see sec_6227 first the commissioner may process the partner aar as a claim for credit or refund with respect to a nonpartnership item see id second the commissioner may assess additional tax resulting from the requested adjustments see id third the commissioner may notify the partner that all partnership items of the partner for the partnership’s taxable_year to which the partner aar relates will be treated as nonpartnership_items see id fourth the commissioner may conduct a partnership proceeding see id the commissioner upon receiving a partner aar generally opts to follow the fourth action ie to begin a partnership proceeding and to determine in that proceeding the validity of the request see audit internal_revenue_manual irm cch pt at big_number date the partner in turn may begin a civil_action for refund of tax attributable to adjustments claimed in the partner aar if the commissioner does not allow any part of the adjustments and neither notifies the partner that the adjustments will be treated as nonpartnership_items nor begins a partnership proceeding see sec b the timeliness of such a civil_action is governed by section b b the partnership items of the partner for the partnership taxable_year to which the partner aar relates are recharacterized as nonpartnership_items on the beginning of the civil_action see sec b a v regulations applicable to the filing of a partner aar the secretary has prescribed rules for the filing of a partner aar in sec_301_6227_d_-1 proced admin regs that section states sec_301_6227_d_-1 administrative_adjustment_request filed on behalf of a partner -- a in general a request for an administrative adjustment on behalf of a partner shall be filed on the form prescribed by the internal_revenue_service for that purpose in accordance with that form’s instructions except as otherwise provided in that form’s instructions the request shall-- be filed in duplicate the original copy filed with the partner’s amended income_tax return and the other copy filed with as applicable here the service_center where the partnership return is filed identify the partner and the partnership by name address and taxpayer_identification_number specify the partnership taxable_year to which the administrative_adjustment_request applies relate only to partnership items and relate only to one partnership and one partnership taxable_year vi form_8082 the commissioner has prescribed form_8082 notice of inconsistent treatment or administrative_adjustment_request aar as the form to be used by a partner requesting an administrative adjustment see instructions for form_8082 rev date instructions pincite the instructions require that taxpayers file form_8082 as an aar to adjust passthrough items and that taxpayers explain in detail on the form the reasons for any adjustment reported on the form see id pincite the instructions require that a partner filing form_8082 as an aar file the form in duplicate the original filed with the partner’s amended income_tax return and the copy filed with the service_center where the passthrough_entity return is filed see id pincite the face of form_8082 requires that the partner list on the form the name address and identifying number of the passthrough_entity to which the form relates and that entity’s taxable_year vii parties’ arguments and the court’s analysis a parties’ arguments respondent argues that the subject adjustments are partnership items the propriety of which must be decided in a partnership-level proceeding petitioners argue that the subject adjustments while once partnership items are no longer partnership items in part because petitioners filed the amended_return that qualified under sec_6227 as a partner aar petitioners recognize that a partner aar must be filed on form_8082 pursuant to sec_301_6227_d_-1 proced admin regs and the instructions and petitioners acknowledge that they did not file such a form petitioners argue nonetheless that the court_of_appeals for the ninth circuit considers amended returns to be aars in all instances ie whether accompanied by a form_8082 or not petitioners also argue that their amended_return is a partner aar because it substantially complied with the requirements for a partner aar in that it contained all information required to be included on form_8082 petitioner sec_2petitioners conclude that their filing of the amended_return as a partner aar and their filing of the second amendment to petition made the subject adjustments nonpartnership_items pursuant to sec b b note that the court_of_appeals for the ninth circuit the court to which an appeal of this case lies absent a stipulation to the contrary treated a taxpayer’s amended income_tax return as a partner aar see 133_f3d_1188 9th cir b analysi sec_1 overview we now focus on whether the amended_return here qualifies as a partner aar this court has held that sec_6227 does not authorize the commissioner to consider as a partner aar a request for an administrative adjustment that fails to conform to the applicable statutory requirements see phillips v commissioner t c pincite the court of federal claims has held similarly see rothstein v united_states aftr 2d ustc par big_number fed cl the courts in both cases ruled that an amended_return filed by a partner did not qualify as a partner aar where the amended_return was not accompanied by a form_8082 the courts did not state however that an amended_return could never qualify as a partner aar if it failed to include a form_8082 nor does the commissioner require that an amended_return include a form_8082 to be characterized as a partner aar see audit irm cch pt at big_number date stating that any partner may file an aar on his or her own behalf in order to file an aar a partner must complete an amended_return and form_8082 or statements that provide the same information required by form emphasis added neither party disputes that the amended_return fails to meet all of the requirements for a partner aar set forth in sec_301_6227_d_-1 proced admin regs the parties dispute two issues first the parties dispute whether the court_of_appeals for the ninth circuit considers amended returns to be aars in all instances if the court does not the parties further dispute whether petitioners’ amended_return substantially complied with the requirements for a partner aar so as to be characterized as a partner aar we address those disputes in turn whether amended returns are aars in all instances petitioners first argue that the court_of_appeals for the ninth circuit considers amended returns to be aars in all instances citing wall v united_states supra we do not read that opinion to support petitioners’ broad claim in wall the court_of_appeals for the ninth circuit treated a taxpayer’s amended_return as a partner aar even though no form_8082 accompanied the amended_return the court had previously held however that the amended_return substantially complied with the procedures governing requests for an administrative adjustment see id the court did not state that an amended_return in and of itself is considered to be a partner aar nor are we aware of any published opinion of the court_of_appeals for the ninth circuit or any other court that holds that an amended_return in and of itself is considered a partner aar the regulations require that certain information be relayed to the commissioner in a certain manner for a request to qualify as a partner aar see sec_301_6227_d_-1 proced admin regs an amended_return may not contain that information or it may not be submitted to the commissioner in the manner required by the regulations we conclude that an amended_return is not necessarily a partner aar we now address petitioners’ second argument whether petitioners’ amended_return substantially complied with requirements for a partner aar petitioners also argue that their amended_return was a partner aar because it substantially complied with the requirements for a partner aar we agree with petitioners that their amended_return filed without a form_8082 may be characterized as a partner aar if it substantially complied with the requirements for a partner aar we disagree with petitioners however that their amended_return substantially complied with those requirements the substantial compliance doctrine is a narrow equitable doctrine that courts may apply to avoid hardship where a party establishes that the party intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements see 719_f2d_1001 9th cir 87_tc_116 affd 843_f2d_224 6th cir see also 948_f2d_723 fed cir 896_f2d_218 7th cir estate of chamberlain v commissioner tcmemo_1999_181 affd 9_fedappx_713 9th cir the record does not establish that petitioners intended to file the amended_return as a partner aar the amended_return was professionally prepared for petitioners whom we consider sophisticated and financially adept individuals and indicated that petitioners were amending their individual_income_tax_return merely to conform the return to amended schedules k-1 received from h s ventures the amended_return did not include a copy of any of the amended schedules k-1 and it did not include a form_8082 that would indicate that petitioners were filing the amended_return as other than an amended_return the amended_return 3a partnership aar must include revised schedules k-1 see sec_6227 and the partners may file amended individual income_tax returns to conform their individual returns to the revised schedules k-1 see audit internal_revenue_manual cch pt at big_number date stating that the commissioner may take no action in response to a partnership aar where all of the partners incorporated the reported adjustments into their original or amended returns we agree with respondent that a primary purpose for tefra would be frustrated if respondent had to determine whether each such continued further stressed the word amended on each of its pages and included a copy of petitioners’ form_1040 for both as originally filed and as amended by the amended_return we also note that petitioners asserted for the first time that the amended_return should be considered a partner aar only after receiving respondent’s motion now before us the requisite intent needed to be present contemporaneously with the filing of the partner aar not later when petitioners believed it to be more advantageous to have had that intent initially nor did the amended_return substantially comply with the requirements for a partner aar in that the amended_return was not filed in the manner required for a form_8082 and did not include all information required to be provided on a form_8082 the amended_return failed the former requirement because a copy of the amended_return was not filed with the service_center where the partnership return was filed respondent stated explicitly in the referenced regulations and in the instructions that a partner aar must be filed in duplicate one copy at each of the designated places petitioners do not assert that the dual_filing requirement is unreasonable as applied to them nor do we consider that to be the case the amended_return failed the latter requirement because in part the amended_return did not continued amended individual_income_tax_return was in fact a partner aar as petitioners effectively ask the court to hold list the address of h s ventures and did not specify the partnership taxable_year to which the requested adjustments related the amended_return also did not explain in detail the reasons for the requested adjustments such reasons are necessary respondent argues and we agree so that respondent can properly carry out the function of sec_6227 by deciding as to the aar whether to allow or disallow the requested adjustments or to start a partnership proceeding the amended_return did not allow respondent to carry out that function properly in that it did not detail the specific reasons for the requested adjustments reported on the amended_return the adjustments could just as easily have been requested to correct a mathematical error as to reflect a different substantive treatment of a partnership_item we conclude that petitioners’ amended_return did not substantially comply with the requirements for a partner aar petitioners’ amended_return is therefore not a partner aar viii conclusion the amended_return does not qualify as a partner aar and the claimed adjustments from h s ventures are partnership items over which we lack jurisdiction we have considered all arguments petitioners have made for a contrary conclusion and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order will be issued
